Citation Nr: 0630996	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-39 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left lower leg 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Nashville, Tennessee (hereinafter RO).  
The Board remanded the case in April 2005 to schedule the 
veteran for a hearing, and a  hearing was held in July 2006 
before the Acting Veterans Law Judge signing this document. 

FINDINGS OF FACT

1.  The veteran concedes that he had disability in the left 
lower leg prior to service, to include shortening of the left 
leg.   

2.  Clear and unmistakable evidence demonstrates that a left 
leg disability existed prior to service and was not 
aggravated by service.

3.  There is no competent evidence linking a current left 
lower leg disability to service.  

CONCLUSION OF LAW

A left leg disorder existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in December 2002.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  The RO 
contacted all four medical facilities at which the veteran 
reported receiving treatment, Mt. Sinai Medical Center, South 
Miami Hospital, Hialeah Hospital, and Baptist Hospital of 
Miami.  Records from these facilities have been obtained, 
with the exception of the Hialeah Hospital which indicated 
that the records from the year that the veteran reported 
treatment at this facility had been destroyed.  The veteran 
referred to no relevant VA treatment at the hearing before 
the undersigned, and neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  The veteran was provided with notice 
of this precedent by letter.  For the above reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. § 
3.304(b) under that interpretation).

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome 'only where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'"  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis 
added)); see VAOGCPREC 3- 2003 (July 16, 2003).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

With the above criteria in mind, the relevant contentions and 
facts will be summarized.  As conceded by the veteran and as 
is reflected by service medical records dated in May and July 
1952, the veteran entered service with a left leg that was 
one half inch shorter than the right.  While this leg 
discrepancy was not noted on the reports from the November 
1951 entrance examination, this report did reflect a history 
of a broken ankle in 1948 and left sacroiliac traumatic 
arthritis with positive straight leg raising testing.  A 
Report of Medical History compiled at that time showed the 
veteran reporting that he broke his leg at the age of seven, 
and he indicated therein that his left leg was shorter than 
the left.  He also described having current back and left leg 
complaints on this report. 

The reports from the May 1952 treatment during service 
showed, in addition to the one half inch shortening of the 
left leg, the veteran reporting that his left hip ached.  He 
also reported a pre-service history of trauma to the left hip 
in a 1949 football accident.  X-rays showed a possible defect 
at L5.  Service medical records dated later in May 1952 and 
June 1952 indicated that follow up X-rays did not confirm the 
presence of an abnormality at L5.  

A July 1952 service medical record shows the veteran 
describing a history of left hip pain for the previous two 
and a half years precipitated only by ambulation.  He 
indicated that he sustained an injury to the left hip in a 
football game prior to service in November 1949 that resulted 
initially in three weeks of disability and that recurred 
suddenly while walking the following February.  He indicated 
that no X-rays were taken following the injury but that he 
had to discontinue playing college football.   The veteran 
stated that since his enlistment six months prior to the July 
1952 treatment, he had experienced almost constant pain in 
the left hip, low back, and thigh.  He also reported that a 
foot lift for his shortened left leg did not provide relief 
from pain.  The physical examination at that time was 
essentially negative except for pain in the left inguinal 
region on flexion of the leg over the abdomen.  No atrophy 
was reported and reflexes were normal.  The diagnosis was 
listed on this July 1952 service medical record as 
"DIAGNOSIS UNDETERMINED: (ARTHRITIS, LEFT HIP)," and this 
condition was listed on the July 1952 record as having 
existed prior to service and as not being incurred in line of 
duty.  

A service medical record dated later in July 1952 noted that 
the veteran's history suggested the possibility of a 
herniated disc but that there no neurologic findings.  This 
report also stated that the symptoms were so mild that no 
further studies, such as myelography, were necessary.  No 
further pertinent in-service treatment is demonstrated, and 
the February 1954 separation examination was negative in 
pertinent part. 
 
Turning to the post service evidence of record, while the 
veteran testified at his hearing before the undersigned that 
he experienced left lower leg problems from the first year 
after service separation until the present time, he stated 
that it never occurred to him to seek VA treatment for this 
condition.  He testified that he saw private "doctor after 
doctor," after service, but that the records of such 
treatment were no longer available as the doctors who 
provided this treatment are deceased.  The private clinical 
records obtained by the RO contain no objective findings 
linking a current left lower leg disability to service, and 
the veteran testified that he had never had a doctor tell him 
he had such disability related to service.  The record was 
kept open for 60 days after the hearing to afford the veteran 
the opportunity to obtain a statement from a private 
physician that would link a current left lower leg disability 
to service, but no such statement has been provided.  

Applying the pertinent legal criteria to the facts summarized 
above, while the medical history compiled at service entrance 
clearly references pre-existing disability in the left lower 
extremity, to include one half inch shorting of the left leg, 
and the veteran conceded such pre-existing disability at the 
hearing before the undersigned, no such disability was noted 
on the entrance examination.  Consequently, and affording the 
veteran the benefit of the doubt, the veteran will be 
presumed to have been in sound condition at the time of 
entrance to service as directed by 38 U.S.C.A. § 1111.  
Therefore, the initial question is whether the evidence 
clearly and unmistakably demonstrates that a left lower leg 
disability preexisted active service.   

Given the concession of the veteran with regard to pre-
service disability, the history of pre-existing disability 
discussed on the Report of Medical history recorded in 
November 1951, and the service medical records dated in May 
and July 1952 as set forth above, the Board finds that the 
evidence clearly and unmistakably demonstrates that a left 
lower extremity disability, to include shortening of the left 
leg by one inch, preexisted his entry into the military 
service in February 1952.  
As to the question of whether there is clear and unmistakable 
evidence that a left lower extremity was not aggravated by 
service, the Board has carefully considered the veteran's 
contentions that his left lower disability was permanently 
aggravated by the rigors of service, to include his testimony 
that such aggravation was a result of unsympathetic drill 
instructors during basic training.  The Board recognizes this 
sincere belief by the veteran, and respects his right to 
offer his opinions in this regard, but they are of minimal 
probative value if they are not supported by objective 
evidence.  See Routen, Espiritu, supra.  
In the instant case, the objective evidence contradicts, 
rather than supports, the veteran's assertions.  In 
particular, the service medical records set forth above, 
while reflecting the veteran's complaints of pain, contained 
no more than minimal, if any, objective findings of 
disability in the left lower extremity, and the separation 
examination was negative in pertinent part.  Such 
contemporaneous documents have much greater probative value 
than the assertions made years later by the veteran, both 
because of their contemporaneous nature and because they were 
prepared by medical personnel for neutral 
(treatment/evaluation) purposes rather than in contemplation 
of monetary benefits.  In short, there is no objective 
evidence indicating that the underlying disability associated 
with a pre-existing left lower leg disability underwent a 
permanent increase during service or that otherwise links a 
current left lower leg disability to service  As such, the 
Board finds that the probative value of the positive evidence 
is clearly and unmistakably outweighed by the negative 
objective evidence of record, in particular the service 
medical records.  Thus, the claim must be denied.  Gilbert, 1 
Vet. App. at 49.


ORDER

Entitlement to service connection for a left lower leg 
disability is denied.  




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


